SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant [] Filed by a Party other than the Registrant [X] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials [ ]Soliciting Material Pursuant to 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified In Its Charter) HERBERT KURZ (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X]No fee required. [_ ]Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_ ]Fee paid previously with preliminary materials. [_ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Herbert Kurz 511 Gair Street Piermont NY August 5, 2010 Dear Fellow Shareholder, My name is Herbert Kurz. I founded Presidential Life in 1965 and was Chairman and Chief Executive Officer for more than 40 years. I am the largest individual shareholder of the Company, owning more than 8% of the outstanding shares.The Kurz Family Foundation, of which I am a director, currently owns about 18% of the Company’s stock. I’m frustrated that the Company operations continue to struggle. The GAAP return on equity of 0.44% for 2009 and 1.5% (annualized) for the first quarter of 2010 suggests that the Company is earning less than its cost of capital.The Company suffered a loss in Capital and Reserve of almost $100 million this past year.As things are right now, every day that the Company opens its doors to conduct business, shareholder value is destroyed.I’m frustrated that our stock, which once traded as high as $26, now languishes in the $9 to$10 range which is less than 50% of book value. A $100 investment in Presidential shares on December 31, 2007 declined to $55.40 on December 31, 2009 compared to $86.53 for a similar investment in the S&P 600 Small Cap Index. This Company survived and thrived for 40 plus years, rising to a market capitalization of approximately $775 million in mid 2006.How did we achieve this enhanced worth? A PROFITABLE BUSINESS PLAN and the practice (even worship) of FRUGALITY.
